Citation Nr: 1448661	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a left eighth rib fracture. 

2.  Entitlement to service connection for left hand strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to January 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In addition to the claims noted on the title page, the Veteran also perfected an appeal to claims of service connection for bilateral knee and ankle disabilities.  In an April 2013 rating decision, the RO granted service connection for the Veteran's bilateral knee and ankle conditions.  Therefore, those claims are no longer before the Board.  


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has residuals of a left eighth rib fracture.

2. In a May 2013 statement and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left hand strain. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left eighth rib fracture have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left hand strain are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an October 2010 letter. 

The duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The Veteran was afforded a VA examination in December 2010.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran seeks service connection for residuals of a left eighth rib fracture.  August 2000 service treatment records show that the Veteran sustained an injury to his left rib after falling 60 to70 feet during a parachute collision.  No further treatment or complaints of a left rib condition were noted in the service treatment records.   

Post service treatment records also do not show a diagnosis, complaints, or treatment for residuals of a left eighth rib fracture.  The Veteran was afforded a VA examination in November 2010.  The VA examiner that the Veteran had a left eighth rib fracture in 2000, which has been treated and is resolved.  

Based on the evidence of record, the Board finds that service connection is not warranted.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of residuals of a left eighth rib fracture, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any residuals of left eighth rib fracture during the relevant period on appeal.  The VA examiner found that the Veteran had a left eighth rib fracture in 2000, which has been treated and is resolved.  Furthermore, post-service treatment records do not reveal any diagnosis of residuals of a left eighth rib fracture. 

The Veteran is competent to state that he fractured his left eighth rib in service and observed pain since then.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has residuals of the rib fracture.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of residuals of the left eighth rib fracture.  Thus, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Withdrawal of Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On a VA Form 9, submitted in May 2013, the Veteran specifically limited his appeal to the claim of service connection for left eighth rib fracture.  In support of that finding, the Board points out that his additional statement on that issue was limited to evidence in support of the claimed rib fracture.  As the Veteran has withdrawn his appeal as to the claim of entitlement to service connection for a left hand strain, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to service connection for a left hand strain and it is dismissed.


ORDER

Service connection for residuals of a left eighth rib fracture is denied. 

The appeal of the issue of entitlement to service connection for a left hand strain is dismissed. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


